Case 2:17-cv-08937-DMG-FFM Document 117-1 Filed 01/24/20 Page 1 of 4 Page ID
                                 #:1705




                      EXHIBIT A
   Case 2:17-cv-08937-DMG-FFM Document 117-1 Filed 01/24/20 Page 2 of 4 Page ID
                                    #:1706

  From:    Cliff Brazen cliff.brazen@eriseip.com
Subject:   Re: Crytek v. CIG - Status Conference Follow Up
   Date:   January 13, 2020 at 6:15 PM
     To:   Goldman, Jeremy S. jgoldman@fkks.com
    Cc:    Taylor, Joseph R. JTaylor@fkks.com, Ben Ben@dlgla.com, Eric Buresh eric.buresh@eriseip.com, Samet, Matthew
           MSamet@fkks.com, Balian, Alison ABalian@fkks.com


       That works. We will call your direct line then.

       Thanks,

       CLIFFORD T. BRAZEN | ASSOCIATE
       ERISE IP, P.A.
       7015 College Blvd.
       Suite 700
       Overland Park, KS 66211
       (main) 913-777-5600
       (direct) 913-777-5649
       (fax) 913-777-5601
       cliff.brazen@eriseip.com
       www.eriseip.com

           On Jan 13, 2020, at 5:17 PM, Goldman, Jeremy S. <jgoldman@fkks.com> wrote:

           I could do tomorrow at 12pm PT. Does that work?

           Jeremy S. Goldman | Frankfurt Kurnit Klein & Selz PC
           2029 Century Park East Suite 1060N | Los Angeles, CA 90067
           t: (310) 579-9611 | f: (347) 438-2156 | jgoldman@fkks.com

           Frankfurt Kurnit IP and Media Law Blog: https://ipandmedialaw.fkks.com

           Frankfurt Kurnit Klein & Selz Disclaimer

           This e-mail message, including any attachments hereto, is intended solely for the use of the individual
           or entity to which it is addressed and may contain information that is privileged, confidential and
           exempt from disclosure under applicable law. Any use, disclosure, copying or distribution of this e-
           mail message or the attached files by anyone other than the intended recipient is strictly prohibited
           and may be subject to legal restriction or sanction. If you have received this e-mail message in error,
           please notify the sender by reply e-mail or collect call to (212) 980-0120 and delete this e-mail
           message and attached files from your system. Thank you.




           From: Cliff Brazen <cliff.brazen@eriseip.com>
           Sent: Monday, January 13, 2020 12:56 PM
           To: Goldman, Jeremy S. <jgoldman@fkks.com>
           Cc: Taylor, Joseph R. <JTaylor@fkks.com>; Ben <Ben@dlgla.com>; Eric Buresh
           <eric.buresh@eriseip.com>; Samet, Matthew <MSamet@fkks.com>
           Subject: Re: Crytek v. CIG - Status Conference Follow Up

           3:30 pm pacific time doesn’t work today. Do you have any availability tomorrow between
           8:00 am and 2:00 pm pacific time?

           Thanks,

           Clifford T. Brazen | Associate
           Erise IP, P.A.
           7015 College Blvd.
Case 2:17-cv-08937-DMG-FFM Document 117-1 Filed 01/24/20 Page 3 of 4 Page ID
                                 #:1707
   7015 College Blvd.
   Suite 700
   Overland Park, KS 66211
   (main) 913-777-5600
   (direct) 913-777-5649
   (fax) 913-777-5601
   cliff.brazen@eriseip.com
   www.eriseip.com


        On Jan 13, 2020, at 1:47 PM, Goldman, Jeremy S. <jgoldman@fkks.com>
        wrote:

        Late this afternoon works for me. 3:30 PM PT?

        Jeremy S. Goldman | Frankfurt Kurnit Klein & Selz PC
        2029 Century Park East Suite 1060N | Los Angeles, CA 90067
        t: (310) 579-9611 | f: (347) 438-2156 | jgoldman@fkks.com

        Frankfurt Kurnit IP and Media Law Blog: https://ipandmedialaw.fkks.com
        Frankfurt Kurnit Klein & Selz Disclaimer
        This e-mail message, including any attachments hereto, is intended solely for the use
        of the individual or entity to which it is addressed and may contain information that is
        privileged, confidential and exempt from disclosure under applicable law. Any use,
        disclosure, copying or distribution of this e-mail message or the attached files by
        anyone other than the intended recipient is strictly prohibited and may be subject to
        legal restriction or sanction. If you have received this e-mail message in error, please
        notify the sender by reply e-mail or collect call to (212) 980-0120 and delete this e-mail
        message and attached files from your system. Thank you.



        From: Cliff Brazen <cliff.brazen@eriseip.com>
        Sent: Monday, January 13, 2020 11:45 AM
        To: Goldman, Jeremy S. <jgoldman@fkks.com>
        Cc: Taylor, Joseph R. <JTaylor@fkks.com>; Ben <Ben@dlgla.com>; Eric
        Buresh <eric.buresh@eriseip.com>; Samet, Matthew <MSamet@fkks.com>
        Subject: Re: Crytek v. CIG - Status Conference Follow Up

        Hi Jeremy,

        Just wanted to touch base on my email below.

        Thanks,

        Clifford T. Brazen | Associate
        Erise IP, P.A.
        7015 College Blvd.
        Suite 700
        Overland Park, KS 66211
        (main) 913-777-5600
        (direct) 913-777-5649
Case 2:17-cv-08937-DMG-FFM Document 117-1 Filed 01/24/20 Page 4 of 4 Page ID
                                 #:1708
              (direct) 913-777-5649
              (fax) 913-777-5601
              cliff.brazen@eriseip.com
              www.eriseip.com



                          On Jan 10, 2020, at 12:18 PM, Cliff Brazen
                          <cliff.brazen@eriseip.com> wrote:

                          Hi Jeremy,

                          Per Judge Gee’s recommendation that the parties continue
                          working to find conditions on Crytek’s motion for voluntary
                          dismissal that are agreeable to both parties, we are generally
                          available Monday or Tuesday to continue those discussions.
                          Please let us know if you have availability either day for a call.

                          Thanks,

                          Clifford T. Brazen | Associate
                          Erise IP, P.A.
                          7015 College Blvd.
                          Suite 700
                          Overland Park, KS 66211
                          (main) 913-777-5600
                          (direct) 913-777-5649
                          (fax) 913-777-5601
                          cliff.brazen@eriseip.com
                          www.eriseip.com



              Confidentiality Statement
              This email message and any attached files are confidential and are intended solely for the use of the addressee(s) named above. This
              communication may contain material protected by attorney-client, work product, or other privileges. If you are not the intended recipient or
              person responsible for delivering this confidential communication to the intended recipient, you have received this communication in error, and
              any review, use, dissemination, forwarding, printing, copying, or other distribution of this email message and any attached files is strictly
              prohibited. Erise IP, P.A. reserves the right to monitor any communication that is created, received, or sent on its network. If you have received
              this confidential communication in error, please notify the sender immediately by reply email message and permanently delete the original
              message.




   Confidentiality Statement
   This email message and any attached files are confidential and are intended solely for the use of the addressee(s) named above. This communication may contain
   material protected by attorney-client, work product, or other privileges. If you are not the intended recipient or person responsible for delivering this confidential
   communication to the intended recipient, you have received this communication in error, and any review, use, dissemination, forwarding, printing, copying, or other
   distribution of this email message and any attached files is strictly prohibited. Erise IP, P.A. reserves the right to monitor any communication that is created, received,
   or sent on its network. If you have received this confidential communication in error, please notify the sender immediately by reply email message and permanently
   delete the original message.
